Cite as 2016 Ark. App. 559

                    ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                         No. CV-16-528


                                                    Opinion Delivered   November 16, 2016

WILLIAM KENNAN
                                 APPELLANT          APPEAL FROM THE ARKANSAS
                                                    WORKERS’ COMPENSATION
V.                                                  COMMISSION
                                                    [NO. G408331]
CAWOOD TRUCKING, INC., and
AMERISAFE RISK SERVICES, INC.
                    APPELLEES                       AFFIRMED



                             WAYMOND M. BROWN, Judge


           Appellant William Kennan appeals the March 8, 2016 opinion of the Arkansas

Workers’ Compensation Commission (Commission) that affirmed and adopted the June 30,

2015 opinion of the Administrative Law Judge, which determined that appellant failed to

prove by a preponderance of the evidence that he suffered a compensable gradual-onset foot

injury related to his work as a truck driver for appellee Cawood Trucking. Appellant argues

that the decision of the Commission is not supported by substantial evidence. We affirm.1

       In reviewing Workers’ Compensation Commission decisions, the appellate courts view

the evidence and all reasonable inferences in the light most favorable to the Commission’s

findings; the decision will be affirmed if there is substantial evidence to support it.2 Substantial

       1
       Appellant attempts to argue that he suffered a specific foot injury; however, that issue
was not presented to the Commission and is not preserved for our review.
       2
           Flynn v. Sw. Catering Co., 2010 Ark. App. 766, 379 S.W.3d 670.
                                   Cite as 2016 Ark. App. 559

evidence exists if reasonable minds could reach the Commission’s conclusion.3 When a claim

is denied due to the claimant’s failure to prove entitlement to compensation by a

preponderance of the evidence, the substantial-evidence standard of review requires this court

to affirm if the Commission’s opinion displays a substantial basis for the denial of relief.4

Questions concerning the credibility of witnesses and the weight to be given to their

testimony are within the exclusive province of the Commission.5                When there are

contradictions in the evidence, it is within the Commission’s province to reconcile conflicting

evidence and to determine the true facts.6 The Commission is not required to believe the

testimony of the claimant or any other witness, but may accept and translate into findings of

fact only those portions of the testimony that it deems worthy of belief; this court is foreclosed

from determining the credibility and weight to be accorded to each witness’s testimony.7

The Commission has the authority to accept or reject a medical opinion and the authority to

determine its probative value.8

       For an injury to be compensable under the gradual-onset, rapid-repetitive-motion

theory, a claimant must prove by a preponderance of the evidence that (1) the injury arose



       3
           Id.
       4
           Id.
       5
           Cedar Chem. Co. v. Knight, 372 Ark. 233, 273 S.W.3d 473 (2008).
       6
           Id.
       7
           Id.
       8
           Poulan Weed Eater v. Marshall, 79 Ark. App. 129, 84 S.W.3d 878 (2002).

                                                2
                                   Cite as 2016 Ark. App. 559

out of and in the course of his employment; (2) the injury caused internal or external physical

harm to the body that required medical services or resulted in disability or death; (3) the

injury was caused by rapid-repetitive motion; and (4) the injury was a major cause of the

disability or need for treatment.9 In performing the analysis of whether an injury is caused

by rapid-repetitive motion, a two-prong test is employed—the tasks must be repetitive, and

the repetitive motion must be rapid.10 As a threshold issue, the tasks must be repetitive, or

the element of rapidity is not reached; even repetitive tasks and rapid work, standing alone,

do not satisfy the definition—the repetitive tasks must be completed rapidly.11 Furthermore,

the injury must be established by medical evidence supported by objective findings.12

       Because the only issue in this case is whether there is substantial evidence to support

the Commission’s decision, and because the Commission’s opinion adequately explains the

decision, we affirm by memorandum opinion.13

       Affirmed.

       VIRDEN and HARRISON, JJ., agree.

       Tolley & Brooks, P.A., by: Evelyn E. Brooks, for appellant.

       Jason M. Ryburn, for appellees.


       9
       Lay v. United Parcel Serv., 58 Ark. App. 35, 944 S.W.2d 867 (1997); Ark. Code Ann.
§ 11-9-102(4)(A)(ii)(a) (Repl. 2012).
       10
            Galloway v. Tyson Foods, 2010 Ark. App. 610, 378 S.W.3d 210.
       11
            Id.
       12
            Lay, supra; Ark. Code Ann. § 11-9-102(4)(D) & (16)(A)(i).
       13
            In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985) (per curiam).


                                               3